Dismissed and
Memorandum Opinion filed May 27, 2010.
 
 
In The
 
Fourteenth Court of
Appeals
____________
 
NO. 14-10-00120-CV
____________
 
CAMERON MCGILVRAY, Appellant
 
V.
 
JACKIE MCGILVRAY, Appellee
 
 
 

On Appeal from the 306th District Court
Galveston County, Texas
Trial Court Cause No. 03FD1775 
 
 
 

M E M O R
A N D U M   O P I N I O N
            This is an appeal from a judgment signed November 12, 2009. 
The clerk’s record was filed on March 5, 2010.  No reporter’s record was filed. 
No brief was filed.
            On April 15, 2010, this Court issued an order stating that
unless appellant submitted his brief, together with a motion reasonably
explaining why the brief was late, on or before May 17, 2010, the Court would
dismiss the appeal for want of prosecution.  See Tex. R. App. P. 42.3(b).




Appellant filed no
response.
            Accordingly, the appeal is ordered dismissed.
 
                                                                        PER
CURIAM
 
Panel consists of Justices Brown,
Sullivan, and Christopher.